 

EXHIBIT 10.17

 

RESTRICTED STOCK AGREEMENT

 

ZOMAX, INC.

2004 EQUITY INCENTIVE PLAN

 

 

                THIS AGREEMENT, made effective as of this        day of
                       , 20__, by and between Zomax, Inc., a Minnesota
corporation (the “Company”), and ___________________ (“Participant”).

 

W I T N E S S E T H:

 

                WHEREAS, the Participant on the date hereof is a key employee or
officer of the Company; and

 

                WHEREAS, the Company wishes to grant a restricted stock award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2004 Equity Incentive Plan (the “Plan”); and

 

                WHEREAS, the Administrator of the Plan has authorized the grant
of a restricted stock award to the Participant;

 

                NOW, THEREFORE, in consideration of the premises and of the
mutual covenants herein contained, the parties hereto agree as follows:

 

                1.             Grant of Restricted Stock Award.  The Company
hereby grants to Participant on the date set forth above a restricted stock
award (the “Award”) for  _____________________ (                ) shares of
Common Stock on the terms and conditions set forth herein, and subject to
adjustment pursuant to Section 12 of the Plan.  The Company shall cause to be
issued a stock certificate representing such shares of Common Stock in the
Participant’s name, and shall deliver such certificate to the Participant;
provided, however, that the Company shall place a legend on such certificate
describing the risks of forfeiture and other transfer restrictions set forth in
this Agreement and providing for the cancellation and return of such certificate
if such shares of Common Stock are forfeited as provided in Section 2 below. 
Until such risks of forfeiture have lapsed or the shares subject to this Award
have been forfeited pursuant to Section 2 below, the Participant shall be
entitled to vote the shares represented by such stock certificates and shall
receive all dividends attributable to such shares, but the Participant shall not
have any other rights as a shareholder with respect to such shares.

 

                2.             Vesting of Restricted Stock.

 

                                a.             The shares of Stock subject to
this Award shall remain forfeitable until the risks of forfeiture lapse
according to the following vesting schedule:

 

 

2

--------------------------------------------------------------------------------


 

                                Vesting
Date                                                        Cumulative
Percentage of Shares Vested

 

 

 

 

 

 

 

If the Participant’s employment with the Company (or a subsidiary of the
Company) ceases at any time prior to a Vesting Date for any reason, including
the Participant’s voluntary resignation or retirement but excluding termination
by the Company without “cause,” the Participant shall immediately forfeit all
shares of Stock subject to this Award which have not yet vested and for which
the risks of forfeiture have not lapsed.  If the Participant’s employment or
other relationship is terminated by the Company without “cause” prior to the
vesting date for this Award, all risks of forfeiture on the shares of Stock
subject to this Award shall immediately lapse.

 

                b.             Solely for purposes of this Paragraph 2(b),
“cause” shall mean (i) Participant charged with a felony or convicted of any
criminal misdemeanor or more serious act; (ii) any intentional and/or willful
act of fraud or dishonesty by Participant related to or connected with
Participant’s employment by the Company or any of its Affiliates; (iii) the
willful and/or continued failure, neglect or refusal by Participant to perform
his or her employment duties with the Company or any of its Affiliates, (iv) a
material violation of the Participant’s or an Affiliate’s policies or codes of
conduct; or (v) the willful and/or material breach by Participant of any
agreement between Participant and the Company or any of its Affiliates,
including but not limited to an employment agreement or a noncompetition
agreement.

 

                3.             Miscellaneous.

 

                                a.             Employment-at-Will.  This
Agreement shall not confer on Participant any right with respect to continuance
of employment by the Company or any of its Affiliates, nor will it interfere in
any way with the right of the Company to terminate such employment. 
Participant’s employment relationship with the Company and its Affiliates shall
be employment-at-will, and nothing in this Agreement shall be construed as
creating an employment contract for any specified term between Participant and
the Company or any Affiliate.

 

                                b.             Securities Law Compliance. 
Participant shall not transfer or otherwise dispose of the shares of Stock
received pursuant to this Agreement until such time as counsel to the Company
shall have determined that such transfer or other disposition will not violate
any state or federal securities laws.  The Participant may be required by the
Company, as a condition of the effectiveness of this restricted stock award, to
agree in writing that all Stock subject to this Agreement shall be held, until
such time that such Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant’s own account without a view
to any further distribution thereof, that the certificates for such shares shall
bear an appropriate legend to

 

 

2

--------------------------------------------------------------------------------


 

that effect and that such shares will be not transferred or disposed of except
in compliance with applicable state and federal securities laws.

 

                                c.             Mergers, Recapitalizations, Stock
Splits, Etc.  Pursuant and subject to Section 12 of the Plan, certain changes in
the number or character of the Common Stock of the Company (through merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) shall
result in an adjustment, reduction or enlargement, as appropriate, in
Participant’s rights with respect to any unexercised portion of the Option
(i.e., Participant shall have such “anti-dilution” rights under the Option with
respect to such events, but shall not have “preemptive” rights).

 

                                d.             Shares Reserved.  The Company
shall at all times during the term of this Agreement reserve and keep available
such number of shares as will be sufficient to satisfy the requirements of this
Agreement.

 

                                e.             Withholding Taxes.  In order to
permit the Company to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
insure that, if necessary, all applicable federal or state payroll, income or
other taxes are withheld from any amounts payable by the Company to the
Participant.  If the Company is unable to withhold such federal and state taxes,
for whatever reason, the Participant hereby agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal or state law.

 

                                f.              2004 Equity Incentive Plan.  The
Award evidenced by this Agreement is granted pursuant to the Plan, a copy of
which Plan has been made available to Participant and is hereby incorporated
into this Agreement.  This Agreement is subject to and in all respects limited
and conditioned as provided in the Plan.  The Plan governs this Agreement and,
in the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.

 

                                g.             Lockup Period Limitation. 
Participant agrees that in the event the Company advises Participant that it
plans an underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and that the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the underlying Common Stock, Participant hereby agrees that
for a period not to exceed 180 days from the prospectus, Participant will not
sell or contract to sell or grant an option to buy or otherwise dispose of this
Agreement or any of the underlying shares of Common Stock without the prior
written consent of the underwriter(s) or its representative(s).

 

                                h.             Blue Sky Limitation. 
Notwithstanding anything in this Agreement to the contrary, in the event the
Company makes any public offering of its securities and determines, in its sole
discretion, that it is necessary to reduce the number of issued but unexercised
stock purchase rights so as to comply with any state securities or Blue Sky law
limitations with respect thereto, the

 

 

3

--------------------------------------------------------------------------------


 

Board of Directors of the Company shall accelerate the vesting of this
restricted stock award, provided that the Company gives Participant 15 days’
prior written notice of such acceleration.  Notice shall be deemed given when
delivered personally or when deposited in the United States mail, first class
postage prepaid and addressed to Participant at the address of Participant on
file with the Company.

 

                                i.              Accounting Compliance. 
Participant agrees that, if a merger, reorganization, liquidation or other
“transaction” as defined in Section 12 of the Plan occurs, and Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of such transaction, Participant will comply
with all requirements of Rule 145 of the Securities Act of 1933, as amended, and
the requirements of such other legal or accounting principles, and will execute
any documents necessary to ensure such compliance.

 

                                j.              Stock Legend.  The Administrator
may require that the certificates for any shares of Common Stock purchased by
Participant (or, in the case of death, Participant’s successors) shall bear an
appropriate legend to reflect the restrictions of Paragraph 4(b) and Paragraphs
4(g) through 4(j) of this Agreement; provided, however, that failure to so
endorse any of such certificates shall not render invalid or inapplicable
Paragraph 4(j).

 

                                k.             Scope of Agreement.  This
Agreement shall bind and inure to the benefit of the Company, its Affiliates and
its successors and assigns and Participant and any successor or successors of
Participant permitted by this Agreement.

 

                l.              Binding Agreement.  This Agreement shall bind
and inure to the benefit of the Company and its successors and assigns, and
shall bind and inure to the benefit of Participant and any successor or
successors of the Participant.  This Award is expressly subject to all terms and
conditions contained in the Plan and in this Agreement, and Participant’s
failure to execute this Agreement shall not relieve Participant from complying
with such terms and conditions.

                m.            Arbitration.  Any dispute arising out of or
relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud in the inducement, shall be discussed
between the disputing parties in a good faith effort to arrive at a mutual
settlement of any such controversy.  If, notwithstanding, such dispute cannot be
resolved, such dispute shall be settled by binding arbitration.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The arbitrator shall be a retired state or federal judge
or an attorney who has practiced securities or business litigation for at least
10 years.  If the parties cannot agree on an arbitrator within 20 days, any
party may request  that the chief judge of the District Court of Hennepin
County, Minnesota, select an arbitrator.  Arbitration will be conducted pursuant
to the provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute. The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to

 

4

--------------------------------------------------------------------------------


 

the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.

 

 

5

--------------------------------------------------------------------------------